Nicholas Kittleson
78-6920 Alii Drive, Unit 218
Kailua-Kona, Hawai’i 96740-2511
(907) 345-0830
nicholas@gci.net
Attorney for the Plaintiff

                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

                              )
DEBRA RENA GRACIANI           )
                              )
          Plaintiff,          )
     vs.                      )
                              )
PROVIDENCE HEALTH & SERVICES, )
KELLI RINAS, JAMES EFIRD,     )
                              ) Case No.:
BRENDA FRANZ and JAMES
                              )
BLANKENSHIP                   )
                              )
          Defendants.         )

                    COMPLAINT & DEMAND FOR JURY TRIAL

                                        (42 U.S.C. §1981)

       COMES NOW Plaintiff Debra Rena Graciani, by and through counsel Nicholas

Kittleson, and alleges and complains as follows:

                                            JURISDICTION

1. This Court has jurisdiction of the matter under the doctrine of federal question: 8

   U.S.C. §1332; §1334(a)(4) and FRCP 8(a)(1).

2. This Court has jurisdiction of the tort claims under Federal Supplemental Jurisdiction:

   28 U.S.C. §1367.



            Graciani v. Providence et.al.                       COMPLAINT - 1
         Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 1 of 19
                                           VENUE

3. Venue with this Court is proper under 28 U.S.C. §1391(e).

                           FACTS COMMON TO ALL CLAIMS

4. Ms. Graciani is an employee of Providence Health & Services (“Providence”) in

   Anchorage, Alaska. Ms. Graciani is a registered nurse with specialized training in

   dialysis. She has served as a nurse at Liberty Dialysis and serves concurrently as a

   dialysis nurse for the Alaska Native Tribal Health Consortium and First Care Medical

   Center. Ms. Graciani’s race is African American.

5. Kelli Rinas was a Clinical Manager at Providence. Ms. Rinas was Ms. Graciani’s

   direct supervisor in the dialysis department. Ms. Rinas’s race is Caucasian.

6. James Efird is an Assistant Clinical Manager at Providence. Mr. Efird was Ms.

   Graciani’s direct supervisor in the dialysis department. Mr. Efird’s race is Caucasian.

7. Brenda Franz is the Director of Medical Surgical Services & Outpatient Infusion

   Services at Providence. Ms. Franz was Ms. Graciani’s second level supervisor in the

   dialysis department. Ms. Franz’s race is Caucasian.

8. James Blankenship is the manager of the Renal Care Unit and Dialysis. Mr.

   Blankenship was Ms. Graciani’s direct supervisor in the dialysis department. Mr.

   Blankenship’s race is Caucasian.

9. On or about February 17, 2014 Ms. Graciani was hired into a registry position part

   time position at Providence in the dialysis department. Providence is a union shop for

   nurses. Ms. Graciani was a dues paying member of the Alaska Nurses Association

   (“Union”).


           Graciani v. Providence et.al.                       COMPLAINT - 2
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 2 of 19
10. When Ms. Graciani began working for Providence, scheduling was handled by each

   nurse self-scheduling by writing their preferences. At that time, Tim Lorimer was the

   Assistant Clinical Manager at Providence’s dialysis unit. Mr. Lorimer handled the

   scheduling fairly to accommodate all nurses’ requests equally.

11. When Ms. Graciani began working for Providence, James Efird was a dialysis nurse.

   Shortly after Ms. Graciani began working at Providence there was a conversation in

   the nurses break room among the nurses, including Mr. Efird and Ms. Graciani and

   the other nurses working that day. During this conversation Mr. Efird told the nurses

   that he used to live on Reka Drive, but he had to move because he got tired of living

   around all the Blacks.

12. In late 2014 or early 2015 Mr. Lorimer left the dialysis unit. James Efird was

   promoted into his position as Assistant Clinical Manager. Mr. Efird continued the

   practice of allowing the nurses to self-schedule. However, when conflicts arose, Mr.

   Efird would give preference to the Caucasian nurses over Ms. Graciani.

13. During the period of January through May 2015, Ms. Graciani was out for a right

   knee injury. During this time a full time position became available. Ms. Graciani

   should have been offered the position but Providence, through the efforts of Kelli

   Rinas, tried to hire somebody else for the position. Ms. Graciani was offered the

   position on or about April 16, 2015 after the Union stepped in on her behalf.

14. On or about June 12, 2015, Providence’s Pediatric Intensive Care Unit (“ICU”)

   received a minor child in acute distress who needed immediate dialysis. Ms. Graciani

   had no experience working with patients under the age of 18. The other nurses


           Graciani v. Providence et.al.                       COMPLAINT - 3
         Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 3 of 19
   refused to dialyze the patient unless they received a letter stating they would not be

   held liable if something happened to the child. Mr. Efird ordered Ms. Graciani to

   perform the dialysis despite her lack of experience on patients so young. Ms.

   Graciani told Mr. Efird she had never administered dialysis to a child before. Mr.

   Efird still ordered her to do it. Ms. Graciani successfully administered the treatment

   and saved the child’s life.

15. On or about June 12, 2015 Ms. Graciani had a conversation with Mr. Efird about the

   scheduling issues and how preferences were given to the Caucasian nurses and not

   her. She also brought up that the Caucasian nurses were allowed to leave early when

   they finished with their patients instead of helping the nurses that were still on staff as

   had been the practice. Mr. Efird still took no corrective action on these issues. Mr.

   Efird continued to schedule Caucasian nurses in their requested preferences, and then

   place Ms. Graciani in the left over spots wherever they needed coverage, ignoring Ms.

   Graciani’s self-scheduling requests. He continued to allow the Caucasian nurses to

   leave early when they wanted instead of assist Ms. Graciani.

16. Later that day, on or about June 12, 2015, Kelli Rinas informed Ms. Graciani that

   she would need to attend a disciplinary meeting with Ms. Rinas on June 15, 2015.

   The basis for the discipline was stated as “hospital wide complaints” about Ms.

   Graciani’s attitude.

17. On or about June 15, 2015, Ms. Graciani attended a disciplinary meeting against her

   held by Kelli Rinas, James Efird and Brenda Franz. Ms. Graciani was accompanied

   by her Union representative Joey Peacott. At the meeting Ms. Graciani was informed


           Graciani v. Providence et.al.                         COMPLAINT - 4
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 4 of 19
   that a number of unidentified Providence employees had commented that Ms.

   Graciani was “arrogant, rude, condescending and disrespectful.” Ms. Graciani did

   not know who would be making such claims or why they would be making them. Ms.

   Graciani did share that she had brought up issues with the favoritism she had brought

   to Mr. Efird’s attention on or about June 11, 2015. She still had not received an

   explanation for it, nor any change to the treatment that favored the Caucasian

   employees.

18. During the same June 15, 2015 meeting Ms. Rinas, Mr. Efird and Ms. Franz accused

   Ms. Graciani of causing two nurses to leave the dialysis department. Although they

   did not identify the nurses who left, Ms. Graciani was aware that Jay Stewart and

   Renee Kusner-Kalarchik had left the dialysis department. These employees had left

   during or shortly after Ms. Graciani took medical leave. Ms. Graciani had not worked

   with them in several months. Ms. Kusner-Kalarchik was a Caucasian nurse who had

   treated Ms. Graciani poorly when they had worked together prior to Ms. Graciani

   taking medical leave. She had also witnessed Ms. Kusner-Kalarchik tell another

   minority Fresenius Medical Care employee, Tommi (Last Name Unknown) that she

   was “dumb” and “stupid”.

19. During the same meeting, Ms. Rinas asked Ms. Graciani what she believed hostile

   work environment means. Ms. Graciani replied that she believed it meant that when

   she bought up issues the managers retaliated against her. Ms. Graciani shared that she

   noticed it in both the verbal and non-verbal communications she had been receiving

   since.


            Graciani v. Providence et.al.                      COMPLAINT - 5
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 5 of 19
20. During the same meeting, Ms. Rinas, Mr. Efird and Ms. Franz accused Ms. Graciani

   of being rude when a patient was brought to her from the ER department by two

   Caucasian nurses. Ms. Graciani explained that she was not rude. Ms. Graciani

   looked at the chart and the last vitals recorded were four hours old. Ms. Graciani was

   asking the Caucasian nurses who were presenting the patient for handoff whether

   more recent vitals had been taken. When she learned they had not, Ms. Graciani took

   the vitals. Mr. Peacott reviewed the chart and concurred with Ms. Graciani that it was

   appropriate to ask for updated vitals.

21. On or about June 24, 2015 Ms. Rinas wrote a letter of counselling to Ms. Graciani

   accusing her of being “disrespectful”, “negative”, “hostile”, “bullying”, “rude”,

   “condescending” and “they do not want to work with you.” The letter did not identify

   any of the alleged accusers. The only specific information provided was “you

   exhibited bullying tactics to get your way when it comes to overstaffing.”

   Overstaffing was part of the scheduling issue that Ms. Graciani was discussing with

   James Efird as being unfair in terms of Ms. Graciani being sent home more often that

   her Caucasian coworkers. She had referred Mr. Efird to the overstaff log which

   showed that Ms. Graciani was being sent home more often in violation of the rotation

   set by the Collective Bargaining Agreement.

22. On or about June 29, 2015 , Kelli Rinas brought the counselling letter dated June 25,

   2015 to Ms. Graciani while Ms. Graciani was treating patients in the dialysis unit.

   Ms. Rinas wanted Ms. Graciani to open the letter while she was assisting patients and




           Graciani v. Providence et.al.                       COMPLAINT - 6
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 6 of 19
   to write any rebuttal she wanted to submit to the letter by no later than 5:00pm that

   day.

23. On or about June 30, 2015, Ms. Graciani and Mr. Peacott met about the June 24, 2015

   letter. Mr. Peacott shared that he had spoken with both Ms. Franz and Providence’s

   Human Resources Strategic Partner Dar’Shon Tucker about the letter and the role that

   race was playing in how Ms. Graciani was being treated. He reported that Brenda

   Franz played down the race aspect and Dar’Shon Tucker avoided the topic of race

   discrimination.

24. On or about July 2, 2015 Ms. Graciani met with Ms. Tucker about the June 24, 2015

   letter. Ms. Graciani attempted to address the problem she was facing in the way the

   letter characterized a professional African American doing her job and addressing

   issues and being characterized as rude, bullying, etc. Ms. Tucker advised Ms.

   Graciani to follow the chain of command in addressing the issues raised. Ms.

   Graciani believed she was doing that.

25. On or about July 2, 2015. Ms. Graciani submitted her rebuttal. She pointed out that

   there could be an ulterior motive for bringing the complaints against her based on

   complaints she had made about others who had spoken to Ms. Graciani in a

   disrespectful and degrading way .

26. On or about October 1, 2015, Ms. Graciani was working with Dyan Dyer (Native

   American) and Dawn Bennett (Caucasian). The three nurses were reviewing

   treatment orders together. Ms. Graciani notices a problem with one of the orders for a

   patient Ms. Bennett was going to be treating that day and suggested that Ms. Bennett


            Graciani v. Providence et.al.                       COMPLAINT - 7
          Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 7 of 19
   contact the doctor about it. In response, Ms. Bennett said, “You’re a whoe!” twice in

   an angry and abusive manner to Ms. Graciani.

27. Later that day, once the patient treatments were complete. Ms. Graciani approached

   nurse educator Emily Anderson about how she should proceed with reporting Ms.

   Bennett’s abusive outbursts. Ms. Anderson told Ms. Graciani that notifying the

   managers was the appropriate thing to do in the situation.

28. On or about October 2, 2015, Ms. Graciani contacted her direct supervisor, Kelli

   Rinas, about Ms. Bennett calling her a “whoe.” Ms. Rinas expressed disbelief. Ms.

   Graciani pointed out that Dyan Dyer was sitting with them and witnessed the whole

   exchange. Ms. Rinas said she would look into it. Upon information and belief, Ms.

   Bennett did not receive any discipline. Ms. Bennett never apologized to Ms.

   Graciani.

29. On or about October 13, 2015, Ms. Graciani was summoned into another meeting

   with Ms. Rinas, Mr. Efird and Human Resources Strategic Partner Inyoung Lee.

   Union representative Jennifer Hazen was also present. Numerous accusations were

   brought against Ms. Graciani. The accusations were vague and/or false and/or

   rebutted by doctor’s orders. For each of the incidents where specific information was

   verbally provided, Ms. Graciani was able to explain why she did what she did. No

   documentation of any of the accusations was provided.

30. On or about October 14, 2015, Mr. Peacott met with Ms. Lee to discuss the role that

   Ms. Graciani’s race was playing with respect to the treatment she is receiving at work.




           Graciani v. Providence et.al.                        COMPLAINT - 8
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 8 of 19
31. On or about October 20, 2015 Ms. Graciani was called into another meeting with Ms.

   Rinas, Ms. Lee and Mr. Efird. Union representative Jennifer Hazen was also present.

   Ms. Rinas claimed that she received daily emails about Ms. Graciani. Ms. Rinas did

   not provide any emails.

32. On or about October 25, 2015, Ms. Rinas then issued Ms. Graciani a Corrective

   Action document dated October 20, 2015 claiming Ms. Graciani was disrespectful

   and rude without providing any specifics. This was a disciplinary action First

   Conference (first step) in Providence’s progressive discipline program. It required

   Ms. Graciani to complete six Self Instruction Modules (SIMs). The document

   threatened further disciplinary action including termination if Ms. Graciani did not

   change her attitude and behavior.

33. On or about October 26, 2015, Ms. Graciani submitted her response to the Corrective

   Action document dated October 20, 2015. She identified the disciplinary action as

   discriminatory and retaliatory. Ms. Graciani attempted to submit her response to Ms.

   Lee in Providence’s human resource department. Ms. Lee refused to accept the

   rebuttal because it claimed that Providence was engaging in illegal discrimination and

   retaliation. Ms. Lee would only accept the response if Ms. Graciani removed the

   discrimination and retaliation claim.

34. On or about November 10, 2015 Ms. Graciani, through her Union, presented a

   grievance regarding the October 2015 disciplinary action. The grievance specifies

   that the discipline constitutes discrimination and retaliation against Ms. Graciani.




           Graciani v. Providence et.al.                        COMPLAINT - 9
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 9 of 19
35. Issues with scheduling were becoming progressively worse for Ms. Graciani. The

   Caucasian employees enjoyed stable work weeks followed by consecutive days off.

   Ms. Graciani’s work schedule was chopped up alternating between days on and days

   off. Furthermore, the rules regarding which nurse would be sent home when an

   overstaff occurred were being manipulated by Mr. Efird so the Caucasian nurses

   received preference even when it contravened the Union Collective Bargaining

   Agreement.

36. By November 20, 2015 Ms. Graciani had completed review of the assigned SIMs.

   The information was very helpful. In fact, it explained that the communication that

   Ms. Graciani was engaging in was appropriate while the communications and

   discipline brought against Ms. Graciani were inappropriate. Ms. Graciani kept the

   materials from the SIMs. But at one point she returned to her work area and found

   that somebody had thrown the materials into the trash.

37. On or about November 23, 2015 Mr. Peacott met with Ms. Lee in Human Resources

   to discuss the ongoing problem with scheduling. During this meeting Mr. Peacott

   learned that Ms. Graciani had been banned from orienting new nurses. Ms. Graciani

   had not been informed of this.

38. On or about December 4, 2015 Ms. Rinas and Ms. Franz called another meeting with

   Ms. Graciani. Mr. Peacott and Ms. Hazen from the Union were present. More vague

   and false accusations were brought against Ms. Graciani. Ms., Graciani was able to

   explain what happened in each of the specific incidents, or show that she was not

   involved in what was alleged. Ms. Rinas and Ms. Franz accused Ms. Graciani of


          Graciani v. Providence et.al.                      COMPLAINT - 10
       Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 10 of 19
   violating the overtime rules. Ms. Graciani pointed out that Mr. Efird was scheduling

   her for 12 hour shifts with an on-call shifts immediately following. This meant that

   when she was called, she would have to work a 24 hour day.

39. On or about December 10, 2015, Mr. Efird removed Ms. Graciani from a scheduled

   work day and gave it to Dawn Bennett. Mr. Peacott, on behalf of the union, attempted

   to address the issue with Ms. Tucker in Human resources. Ms. Graciani was not

   given the day back.

40. On or about December 15, 2015, Ms. Franz sent an email to Ms. Graciani stating that

   due to unspecified concerns have been raised about when Ms. Graciani is serving as

   charge nurse. Ms. Franz stated Ms. Graciani will not be in charge for the next 90 days

   while the concerns are investigated.

41. On or about December 15, 2015, Ms. Graciani was issued a Second Conference (step

   two) disciplinary action. This disciplinary action was again based on vague and

   unsupported accusations and accusations that were false.

42. On or about December 24, 2015, Ms. Graciani, through her Union representative,

   submitted a grievance on the December 15, 2015 disciplinary action. Again, Ms.

   Graciani and the Union pointed out that the campaign of escalating harassment

   through the unsubstantiated and false accusations constitutes discrimination and

   disparate treatment.

43. On or about December 25, 2015 Ms. Graciani and Ms. Bennett were working in the

   dialysis unit. Whenever Ms. Bennett would interact with Ms. Graciani, Ms. Bennett

   would start by saying “Ho! Ho! Ho! Merry Christmas Rena!” Ms. Graciani


           Graciani v. Providence et.al.                      COMPLAINT - 11
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 11 of 19
   understood that Ms. Bennett was referencing the incident that she called Ms. Graciani

   a “Whoe”.

44. On or about December 25, 2015, Ms. Graciani sent an email to Brenda Franz about

   Ms. Bennett harassing her again in the dialysis unit, calling Ms. Graciani a “Whoe”.

45. Following conversations with Mr. Peacott, Ms. Hazen, Ms. Franz and Ms. Lee in

   Human Resources, Ms. Graciani was informed in January 2016 that the issue with

   Ms. Bennett calling her a “Whoe” had been taken care of. Again, upon information

   and belief, no disciplinary action was taken against Ms. Bennett and Ms. Bennett

   never apologized to Ms. Graciani.

46. On or about February 15, 2016 Ms. Graciani was written up again for one claim of a

   patient issue with medication and three claims about her interactions with staff and

   communication. The medication issue was not an issue that pertained to Ms. Graciani

   and the three other claims were again vague accusations.

47. On or about March 7, 2016 Ms. Graciani was summoned into another meeting with

   Ms. Franz and Jim Blankenship, manager of the Renal Care Unit and Dialysis. Ms.

   Franz asked questions about two patients Ms. Graciani had seen the previous Friday.

   Ms. Graciani answered all the questions. Then Ms. Franz asked if Ms. Graciani ever

   entered orders without speaking with the doctor. Ms. Graciani replied, “never.”

48. On or about April 1, 2016, Ms. Graciani received her performance appraisal. There

   were no problems noted with her work. But it was highly critical of her

   communication and referenced the disciplinary actions taken with respect to

   communication. It was created by Ms. Franz.


           Graciani v. Providence et.al.                      COMPLAINT - 12
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 12 of 19
49. On or about May 2, 2016 Ms. Graciani was called into another meeting with Brenda

   Franz and Jim Blankenship. She was questioned about an interaction with a nurse

   during a dialysis taking place in the ICU. Mr. Blankenship and Ms. Graciani

   discussed several interactions with nurses and patients, including accusations brought

   by nurse Mario Saturnino.

50. On or about May 4, 2016 Mr. Blankenship issued a disciplinary action against Ms.

   Graciani for communication issues.

51. On or about May 8, 2016, Mario Saturnino came up behind Ms. Graciani and started

   rubbing her back and kissing her on the cheek. She told him to stop and let him know

   that was unwelcome and inappropriate behavior. Ms. Graciani filed a report with

   Providence about Mario Saturnino’s actions.

52. On or about May 13, 2016, Ms. Graciani, through her union representative, filed a

   grievance regarding the May 4, 2016 disciplinary action.

53. Through the month of May, 2016, Brenda Franz conducted an investigation into

   Mario Saturnino’s behavior. The investigation culminated in a memo issued to all

   Providence dialysis employees stating that hugging people without permission is not

   acceptable workplace behavior. Upon knowledge and belief, Mario Saturnino was

   not disciplined for his behavior, nor did he ever apologize to Ms. Graciani.

54. On or about June 20, 2016 Ms. Graciani filed a complaint for race discrimination and

   retaliation with the Equal Employment Opportunity Commission (“EEOC”).

55. On or about June 21, 2016 Ms. Graciani was called into another meeting with Ms.

   Franz and Mr. Blankenship. Ms. Hazen and Mr. Peacott from the Union were also


           Graciani v. Providence et.al.                      COMPLAINT - 13
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 13 of 19
   present. This meeting was for the purpose of confronting Ms. Graciani about another

   interaction with a patient care technician and patient.

56. The treatment in terms of Ms. Graciani’s schedule was becoming even worse. She

   was sent home multiple times by James Efird and James Blankenship based on

   “Overstaff” in 2016 without any regard to the rotation required by the Collective

   Bargaining Agreement.

57. On or about August 25, 2016 James Blankenship began allowing Caucasian employee

   Kelly Whitworth, a Patient Care Technician, to set the scheduling for the dialysis

   department employees.

58. On or about September 1, 2016 Ms. Graciani was called into another meeting with

   Ms. Franz and Mr. Blankenship. Mr. Peacott and Ms. Hazen from the Union were

   also present. The complaint this time was that Ms. Graciani was using a hand cream

   that had fragrance and it violated the hospital’s alleged “fragrance free policy.” Ms.

   Graciani had not been informed that the hospital had a fragrance free policy and she

   was using a hand cream that had been recommended to her by another nurse and that

   Kelli Rinas was aware she was using. Providence did not have a fragrance free

   policy.

59. In early September 2016, Ms. Graciani used the hospital’s website to submit an

   integrity report about the race discrimination and retaliation that she was facing.

60. On or about September 15, 2016 Andralene Allen began investigating the integrity

   report Ms. Graciani had submitted online.




             Graciani v. Providence et.al.                      COMPLAINT - 14
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 14 of 19
61. On or about September 27, 2016, Ms. Graciani’s EEOC complaint was transferred to

   the Alaska State Commission for Human Rights (“ASCHR”) for investigation. Ms.

   Graciani informed the investigator about the additional unequal treatment in

   disciplining her despite the fact that she did nothing wrong, but failed to discipline

   Mario Saturnino when he did violate the hospital’s “Discrimination, Harassment and

   Workplace Violence” policy contained in Providence’s “Do the Right Thing

   Providence Code of Conduct” document.

62. On or about October 14, 2016, Ms. Graciani was called into another meeting with

   Providence employees Carrie Doyle and Erik McFerrin. Since this was another

   disciplinary investigation, Union employee Jennifer Hazen was also present. Ms.

   Doyle and Mr. McFerrin accused Ms. Graciani of failing to follow proper handoff

   procedures when transferring a patient back to the room from the dialysis unit. Ms.

   Graciani explained what she did with the transfer of the patient in terms of her

   attempts to contact the primary nurse.

63. On or about November 1, 2016 Ms. Graciani was terminated for allegedly failing to

   follow proper handoff protocols when transferring the patient back to the room.

   Through the investigation three other non African American dialysis nurses explained

   that they conduct handoff communication the same or similar to Ms. Graciani; Kathy

   Cummerang, David Stacey and Karyl Dyan Dyer. Ms. Dyer was never disciplined for

   how she handled handoff communications. Ms. Cummerang had 20 years of

   experience within Providence’s dialysis unit. Ms. Cummerang and Mr. Stacy

   received non-disciplinary letters of counselling that give an explanation of what to do


           Graciani v. Providence et.al.                        COMPLAINT - 15
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 15 of 19
   when the receiving nurse cannot be reached. Both of the letters were issued after Ms.

   Graciani was terminated. Defendants never provided Ms. Graciani with a written

   explanation of their expectations. Previous disciplinary actions against Ms. Graciani

   taken by the defendants were also used to justify the termination decision.

64. Following grievance and arbitration, the termination was found to be in violation of

   the Collective Bargaining Agreement. Ms. Graciani was granted reinstatement.

65. Providence continued to resist reemploying Ms. Graciani. They would not reinstate

   her to the dialysis unit. Ms. Graciani is currently in the ICU unit. Providence did not

   restore her benefits immediately and treated her as a new hire on a 90 day

   probationary period. Ms. Graciani’s pay is significantly less than she was earning in

   the dialysis department.

66. All conditions precedent to filing this action have been met. On or about June 20,

   2016, Ms. Graciani filed her intake questionnaire with the Equal Employment

   Opportunity Commission (“EEOC”). In addition to identifying Providence Alaska

   Medical Center as the employing organization, this questionnaire specifically

   identified by name and position, Kelli Rinas (Manager), Brenda Franz (Director of

   Clinical Operations), James Efird (Assistant Clinical Manager) and James

   Blankenship (Manager). Her intake questionnaire identified “race”, “color” and

   “retaliation” as the basis for discrimination. She signed her formal complaint with the

   EEOC on or about September 27, 2016 alleging the same bases of discrimination.

   The defendants submitted their response to the EEOC charge on or about December

   12, 2016. The response specifically identified Providence Alaska Medical Center,


           Graciani v. Providence et.al.                      COMPLAINT - 16
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 16 of 19
   and named manager Kelli Rinas, Jim Blankenship, Brenda Franz. However, the

   response omitted James Efird, and instead listed Clinical Manager Eirick McFerrin.

   The EEOC issued the right to sue letter on December 28, 2017. Ms. Graciani filed

   her claims in Federal District Court on March 23, 2018.



                                           CLAIM I

                  VIOLATION OF 42 U.S.C. §1981 – EQUAL RIGHTS

67. Each of the preceding paragraphs is realleged in its entirety as if fully restated here.

68. The defendant Providence, acting through its agents, and the individual defendants

   Kelli Rinas, James Efird, Brenda Franz and James Blankenship acted to deprive Ms.

   Graciani of equal rights under the law on account of her race and protected activity

   by:

   a. engaging in an ongoing campaign of destructive behavior to Ms. Graciani’s career

   by issuing a string of vague, unsupported, false and misleading disciplinary actions

   against Ms. Graciani. Nurses not of African American race were not disciplined for

   comparable and more egregious actions;

   b. arranging scheduling practices to favor Caucasian employees in the dialysis unit to

   the detriment of the African American employee;

   c. terminating an African American employee for an alleged policy violation that the

   other nurses of all other represented races use as common practice and were not

   terminated;

   d. failing to employ any African American employees in the dialysis unit;


           Graciani v. Providence et.al.                         COMPLAINT - 17
         Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 17 of 19
   e. retaliating against Ms. Graciani for advocating for equal treatment to her Non-

   African American coworkers and bringing to light the discrimination and retaliation

   she was facing as a result.



                                           CLAIM VI

                                    PUNITIVE DAMAGES

69. Each of the preceding paragraphs is re-alleged in its entirety as if fully restated here.

70. The defendants, acting in their individual capacities and as agents of Providence,

   acted maliciously against Ms. Graciani and/or in conscious disregard of her rights.



                              DEMAND FOR TRIAL BY JURY

       Ms. Graciani requests a jury trial on all issues so triable.



                                   REQUEST FOR RELIEF

       Ms. Graciani requests the following relief:

A. For an injunction prohibiting further discrimination, retaliation and injury to Ms.

   Graciani’s civil rights.

B. Equitable relief in the form of expungement of negative employment history generated

   by the defendants in furtherance of the violations of Ms. Graciani’s rights and

   reinstatement to the dialysis unit.

B. For an award of economic damages in an amount to be proven at trial.

C. For an award of compensatory damages in an amount to be proven at trial.


           Graciani v. Providence et.al.                          COMPLAINT - 18
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 18 of 19
D. For an award of punitive damages in an amount to be proven at trial.

E. For a final judgment in favor of Ms. Graciani which (i) declares her the prevailing

   party on each of her claims, (ii) grants her leave to move for the maximum amount of

   attorney’s fees and costs available under the law, and (iii) grants her the maximum

   amount of pre-judgment and post-judgment interest allowable by law; and

F. For a final judgment that provides Ms. Graciani with any other relief as may be just

   and proper under the circumstances.


       Respectfully submitted this 15th day of May, 2019.

                                           /s/ Nicholas Kittleson
                                           Nicholas Kittleson
                                           ABA # 9711090
                                           Counsel for the plaintiff
                                           78-6920 Alii Drive, Unit 218
                                           Kailua-Kona, Hawai’i 96740-2511
                                            (907) 345-0830
                                           nicholas@gci.net




           Graciani v. Providence et.al.                       COMPLAINT - 19
        Case 3:19-cv-00137-SLG Document 1 Filed 05/15/19 Page 19 of 19
